Name: 2008/139/EC: Commission Decision of 21 September 2007 on State aid promoting investment in the rationalisation of steep-slope winegrowing in Rhineland Palatinate (notified under document number C(2007) 4462)
 Type: Decision_ENTSCHEID
 Subject Matter: financing and investment;  competition;  economic policy;  agricultural activity;  regions of EU Member States;  cultivation of agricultural land;  Europe
 Date Published: 2008-02-20

 20.2.2008 EN Official Journal of the European Union L 44/31 COMMISSION DECISION of 21 September 2007 on State aid promoting investment in the rationalisation of steep-slope winegrowing in Rhineland Palatinate (notified under document number C(2007) 4462) (Only the German text is authentic) (2008/139/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 88(2) thereof, Having called on interested parties to submit their comments pursuant to the provision(s) cited above (1), Whereas: I. THE PROCEDURE (1) By letter of 30 September 1994, received on 7 October 1994, the German authorities notified the above mentioned aid pursuant to Article 93(3) (now Article 88(3)) of the EC Treaty. (2) By letter No SG(95) D/4615 of 7 April 1995, the Commission opened the formal investigation procedure pursuant to Article 93(2) (now Article 88(2)) of the EC Treaty (2). Germany subsequently expressed comments by letter of 29 May 1995 and 24 June 1996. No comments from interested third parties were received by the Commission. The German authorities sent the Commission additional information by letter of 1 June 2007. (3) By letter of 24 June 1996, Germany informed the Commission that it was withdrawing the notified measure. In reply to a question from the Commission, Germany has also confirmed that the investment aid has not been paid. II. CONCLUSION (4) Up to the date on which it received the notification from Germany, the Commission had not taken any formal decision on the notification in question. In these circumstances, it accepts the withdrawal of the notification within the meaning of Article 8(1) of Council Regulation (EC) No 659/1999 of 22 March 1999 laying down detailed rules for the application of Article 93 of the EC Treaty (3). (5) The formal investigation procedure should therefore be closed pursuant to Article 8(2) of Regulation (EC) No 659/1999 as it is now superfluous, HAS ADOPTED THIS DECISION: Article 1 The formal investigation procedure regarding aid promoting investment in the rationalisation of steep-slope winegrowing in Rhineland Palatinate is hereby closed pursuant to Article 8(2) of Regulation (EC) No 659/1999. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 21 September 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ C 169, 5.7.1995, p. 12. (2) OJ C 359, 11.12.1999, p. 27. (3) OJ L 83, 27.3.1999.